Bigelow, C. J.
The learned counsel for the tenant have contended very strenuously that the deed of an insane person, not being absolutely void, but only voidable at the election of the grantor, after reason has been restored, passes a good title to the grantee until a disaffirmance takes place, and that in the present case, the deed to the tenant having been made and delivered and duly recorded before the previous deed to the demandant was put on record, a valid title to the granted premises as against the demandant vested in the tenant. In other words, that the title of the tenant was defeasible only by the grantor; and that until the deed had been disaffirmed by her a title remained in' the tenant, valid and sufficient to defeat the right of the demandant *6to recover in this action, who claimed title only under a prior unregistered deed. We have no occasion to decide on the correctness of this position, because no such point is open on these exceptions. It does not appear that there was any controversy between the parties on the question whether the deed to the tenant was sufficient to pass a present title, or that any ruling was made by the court inconsistent with the doctrine which the tenant now asserts and maintains. To a defence founded upon it, it is very clear that actual notice of the existence of the prior deed to the demandant would have been a complete and decisive answer. Evidence of such notice was offered at the trial. If the question of the validity of the tenant’s deed, independent of any act of affirmance or disaffirmance by the grantor, had been raised, an issue of fact would have arisen as to the existence of notice of the demandant’s deed, which must have been passed on by the jury. If the tenant omitted to raise the question, he has by his silence deprived the demandant of an opportunity of maintaining his title by asking for a verdict on a fact which would have rendered the question of law wholly immaterial. In either view, he is estopped from now raising the question as the ground of a new trial. The exceptions afford us no means of knowing the course of the trial, or of ascertaining the facts on which the verdict in favor of the demandant was rendered. The rule is well settled that on exceptions no objections can be considered which do not appear to have been raised and passed on by the ruling of the court in the course of the trial, or in the instructions given to the jury. Wentworth v. Leonard, 4 Cush. 414. Tebbetts v. Pickering, 5 Cush. 83. Bickford v. Gibbs, 8 Cush. 154. A strict adherence to this rule is essential to a due regard to the rights of parties and the regular and orderly administration of justice. It can be departed from only when it appears there has been a mistake or misapprehension or misapplication of legal principles to such an extent as clearly to show that a case has resulted in a mistrial.
1. Confining ourselves to a consideration of the objections to the rulings as stated in the exceptions, it appears that there are three only. The first relates to the question of ratification of *7the deed, under which the tenant claimed title, by the grantor after she had become sane. This ratification, if made at all, ';oak place after the demandant’s deed was put on record. The court ruled that such affirmance of the tenant’s deed would not operate to give it validity as against the prior deed from the grantor to the demandant. This was clearly right. The grantor was estopped from doing any act, the legal effect of which would be to defeat the conveyance which she had previously given, when in her right mind, to the demandant. The essential principle of the doctrine of estoppel is, that no force or effect can be given to any act or declaration of a party for the purpose of impairing or defeating any previous act or statement, the efficacy or truth of which it would be a fraud on his part to controvert or destroy. Such would be the result, if the grantor in the present case were permitted to affirm the deed to the tenant. The previous deed to the demandant was a valid conveyance, by which she had for a legal and valid consideration vested a good title in him. It would operate as a fraud on him, if by any subsequent act of hers, without his knowledge or consent, she could impair or take away this title. She certainly could not do it by a deed to a person having actual notice of such previous conveyance; a fortiori, she cannot be permitted to do it by mere acts or declarations in pais. Nor can the tenant avail himself of a ratification made under such circumstances. He had notice of the deed to the demandant when the alleged affirmance of his own conveyance was made by the grantor. He does not stand as a bona fide purchaser claiming title by virtue of an act, of the nature of which he was not cognizant. By setting up a ratification with notice of the fact which estops the grantor from making it, be in effect becomes a party to the legal fraud on which such estoppel is founded. This conclusion is in harmony with the rule that a party cannot make title to premises by a deed executed subsequent to a previous valid deed of which he has actual notice, or which has been duly recorded. Certainly, we cannot give greater efficacy to acts in pais as confirmatory of a previous grant than would be given to a deed duly executed and delivered
*83. It is also objected by the tenant that the ruling of the court as to the nature and degree of insanity which would be sufficient to invalidate a deed was erroneous in several particulars. But we cannot so regard it. It embraced all the essential elements which were necessary to constitute mental incapacity, as applied to the subject matter, and left the question to the jury to determine whether these elements were proved to have existed in the condition of the grantor’s mind at the time she executed the deed to the tenant. If it appeared that she was affected with mental disease, which had culminated in a delusion that she and those who would inherit her property, or for whose pecuniary interest and welfare she would in the exercise of her reason have provided, were about to perish, and that thereby she was rendered indifferent to property and incapable of appreciating its uses and value, and had become reckless of or insensible to her own interests or the interests of those dependent upon her or connected with her, she certainly was not competent to make a valid disposition of her property by deed. Such an irrational and insane delusion would be directly connected with the act, and incapacitate her from understanding its nature or character, or the results which would flow from it. 2 Greenl. Ev. § 371 a. 1 Jarman on Wills, (4th Amer. ed.) 58. Shelford on Lunacy, 41 et seq., 296. Greenwood v. Greenwood, 3 Curt. Eccl. Appx. xxx. xxxi. White v. Wilson, 13 Ves. 89. The ruling of the court in substance embraced the true principle applicable to the case, and, being put hypothetically, necessarily left to the jury to find whether the facts in proof concerning the mental condition of the grantor showed that she was at the date of the deed to the tenant, according to a just application of the principle, incompetent to make a valid conveyance of her property,
3. The remaining objection can be briefly disposed of. The tenant insisted and asked the court to instruct the jury that the grantor had ratified and affirmed the deed to him by receiving support from him after her restoration to sanity. The court instructed the jury in conformity to this request, with the qualification that such a ratification must be the intelligent act of the *9grantor, with a knowledge that she was receiving support under the contract arising from the acceptance by the tenant of her deed to him. We are at loss to see any plausible ground of objection to this instruction. It was in substance only an enunciation of the familiar and elementary principle that a party cannot be bound by an agreement to which he has never assented, or by an act done without any intent or purpose to affect or impair his rights. Exceptions overruled.